NO. 12-04-00308-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


PATRICK PINKARD,                                        §     APPEAL FROM THE 7TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant pleaded guilty to the offense of possession of a controlled substance.  We have
received the trial court’s certification showing that this is a plea-bargain case and Appellant has no
right to appeal.  See Tex. R. App. P. 25.2(c)(3)(B).  The certification is signed by Appellant and his
counsel.  Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered November 17, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.




(DO NOT PUBLISH)